Powell, J.
The administrator’s bond sued on in this case was executed by Messrs. Morris, as principals, and the National Surety Company of New York, as surety. The administrators reside in DeKalb county, the surety company in New York; but it has an office and an agency in Fulton county, though not in DeKalb county, where the decedent resided at the time of his death. The suit was located in Fulton county. The point is made that ’the courts of Fulton county were without jurisdiction, that venue was confined to DeKalb county. Taken together, the decisions in the cases of Reeves v. Southern Ry. Co., 121 Ga. 561 (49 S. E. 674), Equity Life Asso. v. Gammon, 119 Ga. 271 (46 S. E. 100), and Southern Ry. Co. v. Grizzle, 124 Ga. 735 (53 S. E. 244, 110 Am. St. R. 191), seem to necessitate the conclusion that where residents *414and non-residents are joint obligors, the suit against them may be brought in any county in the State in which jurisdiction can be obtained oyer the non-resident defendant. See also Saffold v. Scottish American Co., 98 Ga. 785, 787 (27 S. E. 208). In this case the non-resident defendant is a fidelity-insuranee company, .and venue of suits against such companies may be laid according to section 2145 of the Civil Code; and section 2144 is merely cumulative. See also §§2008, 2057. The city court of Atlanta properly took jurisdiction. There is no merit in the other exceptions appearing in the record. Judgment affirmed.